09-1042-ag
    Lin v. Holder
                                                                                   BIA
                                                                      Holmes-Simmons, IJ
                                                                           A099 026 068
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United            States Court of Appeals
    for the Second Circuit, held at the            Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl            Street, in the City of
    New York, on the 5 th day of May, two           thousand ten.

    PRESENT:
             ROBERT D. SACK,
             ROBERT A. KATZMANN,
             GERARD E. LYNCH,
                   Circuit Judges.
    _______________________________________

    CHANG DE LIN,
             Petitioner,

                    v.                                     09-1042-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Jia Tao, Law Office of Xiumin Chen,
                                  New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Keith I. McManus, Senior
                                  Litigation Counsel; Joseph A.
                                  O’Connell, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, DC
     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

     The Petitioner, Chang De Lin, a native and citizen of

the People’s Republic of China, seeks review of a February

13, 2009, order of the BIA affirming the July 17, 2007,

decision of Immigration Judge (“IJ”) Theresa Holmes-Simmons

denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).     In

re Lin, No. A099 026 068 (B.I.A. Feb. 13, 2009), aff’g No.

A099 026 068 (Immig. Ct. N.Y. City July 17, 2007).   We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

     Under the circumstances of this case, we review only

the decision of the BIA.   See Yan Chen v. Gonzales, 417 F.3d

268, 271 (2d Cir. 2005).   The applicable standards of review

are well-established.   See 8 U.S.C. § 1252(b)(4)(B); Jian

Hui Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008);

Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

I.   Asylum

     Lin does not challenge the BIA’s finding that he failed


                              2
to establish past persecution.      Nor does he address the

BIA’s finding that the fact that his wife remained in China

unharmed despite having given birth to a child without

permission undermined his claim that he will be sterilized

if returned to China.    See Melgar de Torres v. Reno, 191

F.3d 307, 313 (2d Cir. 1999) (finding that because asylum

applicant’s family members continued to live in applicant’s

native country unharmed, her claim of a well-founded fear

was diminished).    Moreover, we find unavailing Lin’s

assertion that the BIA erroneously required him to

corroborate his claim.     It was Lin’s burden to demonstrate

his eligibility for relief.     See 8 U.S.C.

§ 1229a(c)(4)(A).    Moreover, although credible testimony

alone may suffice to carry that burden, it does not always.

See 8 U.S.C. § 1158(b)(1)(B)(ii); Diallo v. INS, 232 F.3d

279, 287 (2d Cir. 2000).     Here, the BIA found that Lin “has

not submitted any evidence to show that, based on his

situation, he possesses a well-founded fear of persecution

in China.”   Lin provides us no reason to disturb that

finding.

    Finally, we decline to consider Lin’s unexhausted

argument that he is eligible for asylum because there exists


                                3
a pattern or practice of persecution of individuals who

violate the family planning policy in China.   See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005).

II.   Withholding of Removal and CAT Relief

      Lin does not set forth the standard for withholding of

removal or CAT relief in his brief before this Court, much

less challenge the bases for the IJ’s denial of these forms

of relief.   Accordingly, we deem any such challenge waived.

See id.

      For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              4